Citation Nr: 0015345	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  91-52 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from September 1955 
to February 1956.

The Board of Veterans' Appeals (Board) notes that an August 
1996 memorandum prepared by the Department of Veterans 
Affairs (VA) Regional Office (RO), indicates that the 
veteran's claims folder was lost and rebuilt with available 
records.  It was apparently lost after an April 1995 remand.  
Records now available for review consist of those contained 
within the claims file and also within separate files from 
the VA Medical Center (VAMC) Administrative Files.  Thus, 
throughout this decision any reference by the Board to the 
evidentiary record should be construed to incorporate all of 
the currently available files.

Due to the missing claims folder, many of the original 
procedural documents, including the appealed decisions, are 
no longer of record.  However, by a June 1993 decision of the 
Board, it was stated that both of the veteran's current 
claims were previously denied by the Board in February 1986 
and again in June 1988.  Subsequently, a November 1988 rating 
decision determined that new and material evidence had not 
been submitted regarding the claimed chronic lung disorder 
and a May 1991 rating decision determined that new and 
material evidence had not been submitted regarding the 
claimed psychiatric disorder.  According to the June 1993 
Board decision, both of those rating decisions were properly 
developed for appeal.

In June 1993, the Board determined that new and material 
evidence had been submitted for both issues, and the claims 
were reopened and remanded to the RO.  The claims have twice 
since been returned to the Board, only to again be remanded 
for further development in April 1995 and April 1997.  The RO 
has continued the denial of the veteran's claims and he has 
continued his appeal.  The case is now returned to the Board.

The Board also notes that the veteran and his representative 
submitted material for consideration in March 2000, more than 
60 days after the veteran was notified by the Board in 
December 1999, of the right to submit additional evidence 
pursuant to 38 C.F.R. § 20.903.  The veteran's representative 
indicated that they desired waiver of RO consideration of 
this evidence in accordance with 38 C.F.R. § 20.1304.  
However, the Board notes that all of the material submitted 
was photocopied evidence that was already of record, and was 
previously reviewed and considered by the RO.  As the 
evidence was duplicative, there is no need for the Board to 
further address whether it was timely submitted and whether 
further RO review is necessary.  The Board can proceed to 
address the issues on the merits without further discussion 
of this material submitted in March 2000.

Finally, the Board notes that in April 1992, a hearing was 
held before a Member of the Board, who is presently no longer 
employed by the Board.  On May 8, 2000, a letter was sent 
from the Board to the veteran, informing the veteran that he 
had the right to request another Board hearing.  A reply was 
received from the veteran, indicating that he did not desire 
another hearing and requesting that the Board proceed with 
his claims.  This decision is in compliance with the 
veteran's election.  In this regard, it is noted that a copy 
of the transcript of the April 1992 hearing has been 
associated with the claims folder and the veteran's testimony 
given at that time will be considered.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was treated for an incident of viral 
pneumonia in service and he is currently diagnosed with a 
chronic lung disorder, to include COPD, and bronchiectasis; 
however the current diagnosis is not shown to be due to any 
disease or injury in service or any incident therein, but is 
instead shown to be due to the veteran's prolonged smoking 
history.

3.  The veteran's separation examination from service in 
January 1956 does indicate "abnormal" psychiatric findings; 
however, other evidence of record indicates that this finding 
was a reference to the veteran's failure to meet service 
literacy requirements which was the basis for his being found 
unsuitable for service.

4.  The veteran did not have an acquired psychiatric disorder 
in service or within one year of service, and although he is 
currently diagnosed with an acquired psychiatric disorder, to 
include major depressive disorder, the current diagnosis is 
not shown to be due to any disease or injury in service or 
any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's currently diagnosed chronic lung disorder 
was not due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991), 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran's currently diagnosed psychiatric disorder 
was not due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991), 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

a.  Service Medical Records within VAMC Records

Review of available copies of service medical records reveals 
a normal enlistment examination in September 1955.  The 
veteran gave a history of whooping cough, but all examination 
findings, including psychiatric and lungs and chest were 
normal.  In December 1955, the veteran was admitted for 
treatment of an upper respiratory infection.  The diagnosis 
was of bronchopneumonia, organism unknown.  X-ray study 
revealed a large patch of pneumonitis at the right 
cardiophrenic angle, suggestive of viral pneumonia.  On 
separation examination in January 1956, the psychiatric 
evaluation was marked "abnormal."  There is no explanation 
for this finding.  Findings for the lungs and chest were 
marked "normal."

b.  Medical Records of a Chronic Lung Disorder within VAMC 
Records

A letter from G. McClellan, M.D., dated in March 1985, states 
that the veteran was treated on various occasions for chest 
and head infections from 1956 to the late 1960s.  Attached 
treatment records note numerous treatments for coughing and 
bronchitis, although the earliest of these treatment records 
is dated in 1963.  Dr. McClellan submitted a similar letter 
dated in June 1994.  On this letter, Dr. McClellan stated 
that he had retired and the veteran's treatment records were 
no longer available but he did remember treating the veteran 
for viral infections of the chest, and that this infection 
had developed and been a recurring thing since his discharge 
from service.  He gives several dates of having treated the 
veteran in 1956.  However, none of these treatment records is 
actually available for review.

VA outpatient treatment records spanning from 1982 to 1996 
are of record and they indicate treatment for a number of 
ailments.  These include numerous records noting a diagnosis 
of chronic obstructive lung disease (COPD) and bronchitis.  
Review of VA medical records reveals chest X-ray study in 
April 1985 that indicated hypoventilatory changes to the left 
diaphragm in the left lower lobe.  In March 1986, he was 
diagnosed with chronic bronchitis.  In November 1986, he was 
diagnosed with chronic interstitial lung disease and treated 
with bronchodilators.  In May 1987, he was diagnosed with 
chronic lung problems.  In October 1988, the veteran gave a 
history of 6 to 8 bronchitis attacks every year for the past 
32 years.  Chest X-ray study showed left basilare segment 
posterior cystic changes.  Computerized tomography scan also 
showed cystic and fibrotic changes posterior in both lungs.  
The diagnosis was of left posterior basilare segmental 
bronchiectasis.  The pulmonary clinic indicated an impression 
of recurrent bronchitis/chronic bronchitis.  There was also 
an addendum which stated that the veteran's chronic 
bronchitis had an unknown etiology but was most likely 
secondary to viral infection.  

In January 1992 there was an assessment of COPD, but chest X-
ray study was within normal limits.  VA chest X-ray study in 
July 1994 noted an increasing density in the right lower lung 
having the appearance of a mild pneumonia.  Chest X-ray study 
in September 1994 reported an aging chest with fibrosis as a 
result of aging.  On VA pulmonary examination in September 
1994, there was a history of the veteran having smoked a half 
pack per day for the last 44 years.  The diagnosis was that 
of recurrent bronchitis.  Chest X-ray study in October 1994 
was reported as a normal aging chest.  Chest X-ray study in 
October 1995 indicated mild inflammatory process in both 
lower lung bases.  VA pulmonary examination in October 1995 
diagnosed COPD.

Of record is a September 1989 letter from D. Gaziano, M.D., 
who opined, after reviewing the veteran's medical records, 
that it was clear that the veteran had a pneumonia in 1955 in 
service, that he had recurrent respiratory infections since 
discharge from service, and there was clearly objective 
evidence of residual effects from the pneumonia of 1955 in 
persistent X-ray changes present in both lower lung zones and 
confirmed by computerized tomography scans.  It was opined 
that the veteran's pneumonia in 1955, whether bacterial, 
viral, or Mycoplasma, had left some permanent sequelae.  It 
was opined that the current respiratory problems were due in 
large part from the pneumonia in service.  It was stated that 
"the pneumonia that he (the veteran) had in 12/55 can be 
said to have produced the chronic pulmonary condition and if 
he has bronchiectasis, which I believe he does have, then it 
is reasonable to believe it had its onset at the time of the 
pneumonia in 12/55."

c.  Medical Records of a Psychiatric Disorder within VAMC 
Records

A VA medical record "problem list" from January 1973 notes 
the veteran was experiencing hypochondriasis, high 
depression, and high hysteria.

Many of the VA outpatient treatment records spanning from 
1982 to 1996 note impressions of depression and anxiety.  
There were also impressions of dysthymia.  As early as 
January 1983, the veteran underwent psychological testing 
which revealed high scores regarding hypochondria, 
depression, and hysteria.  There were also high scores 
regarding paranoia and schizophrenia.  A possible psychosis 
could not be inferred from the record at that time, although 
it was stated that there may be an underlying schizoid 
adjustment process with some hostile or paranoid ideation.  
The diagnostic impression was of hypochondriasis.  At several 
times and as recently as September 1994, clinical records 
also noted an impression of somatization.

The veteran's underwent a VA mental examination in September 
1994 and again in October 1995 and gave a history of all his 
medical problems being caused by a live virus immunization he 
received in service.  In September 1994, the diagnosis was 
major depression with psychotic features and rule out 
developing dementia.  It was opined that the current 
psychiatric condition was related to service, as it had 
certainly been aggravated by the pulmonary condition which 
was already service connected.  As the September 1994 
examination relied on the veteran's history without review of 
records, it was determined to be inadequate for rating 
purposes and the October 1995 examination was scheduled.  On 
that examination, the diagnosis was of major depression, 
recurrent and severe, with psychotic features, and a 
generalized anxiety disorder.  The examination also noted 
that the veteran insisted he no longer smoked even though he 
smelled heavily of tobacco.  The examination made no opinion 
regarding etiology and was therefore, also considered 
inadequate for rating purposes.

The veteran's underwent another VA mental examination in 
September 1996, which indicated a diagnosis of major 
depressive disorder, recurrent and severe, with psychotic 
features.  There was also a diagnosis of generalized anxiety 
disorder.  The veteran reported delusions based upon 
receiving immunizations.  He reported having a reaction to an 
immunization in service, which resulted in his being 
hospitalized in a psychiatric facility.  It was noted that 
although the veteran had been diagnosed with some kind of 
psychiatric abnormality in service, there was no available 
explanation for this.  It was opined that the veteran 
suffered from some kind of psychiatric disability in service, 
but it was unclear as to what kind.  It appeared that the 
veteran currently was experiencing depressive disorder in 
combination with a fixed delusion, and per his history, these 
appeared to be the direct result of immunizations in service.  
The veteran expressed his belief that his current medical and 
psychiatric disabilities were due to a live virus 
immunization.  It was also stated to be possible that the 
veteran suffered from a certain level of depression and 
anxiety based upon chronic medical problems.  However, it was 
not possible to quantify the amount of depression based upon 
medical symptoms separate from psychological symptoms.

d.  Other Pertinent Evidence of Record within the Claims File

The record contains complete transcripts of the testimony 
offered by the veteran, while accompanied by his 
representative, at hearings on appeal before a VA hearing 
officer in May 1990, February 1991, and July 1991.  In all of 
those hearings, the veteran testified, in essence, that he 
became ill from exposure to a virus in service, which he 
believed caused his claimed respiratory and psychiatric 
disorder.  He indicated his mental state deteriorated due to 
his respiratory illness.  He argued that these problems had 
been present ever since service.  At times, he argued he been 
exposed to the virus by receiving an experimental vaccine in 
service.

In April 1992, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Member of the Board.  That testimony was essentially 
similar to testimony previously offered at the RO.  A 
complete transcript of the testimony is of record.

A copy of the Board's June 1993 decision, which reopened the 
current claims, is also of record.  This decision stated that 
the Board had previously determined, in February 1986, that 
the veteran's upper respiratory infection of bronchopneumonia 
during service was acute and transitory, resolving without 
residual disability.  It was further stated that the 
"abnormal" psychiatric findings on separation were in 
reference to the veteran being unable to meet service 
literacy requirements, which was considered a developmental 
disorder for which he was separated from service.

The 1993 Board decision contains a very detailed discussion 
of service medical records and other evidence no longer 
within the claims file.  In the absence of the actual items 
of evidence, the current Board must rely on the accuracy of 
the evidence as previously reported by the Board in 1993.  In 
particular part, it was stated that X-ray study of the chest 
on January 2, 1956 showed very minimal parenchymal 
interstitial infiltration in the right cardiophrenic angle, 
but X-ray study on January 17, 1956, were negative.  It was 
stated that he had then been discharged fit to duty.

There was a discussion of a January 1956 "Report of Aptitude 
Board" which showed the veteran was slow in learning and did 
not meet service literacy requirements.  It was stated that 
reading ability was that of a third grade student.  Remedial 
training was attempted but without success.  In view of the 
literacy handicap and inability to progress, retention in 
service was not recommended.  It was also stated that a brief 
projective evaluation disclosed disturbing, underlying 
inferiority feelings.  The veteran's outlook under 
frustration was pessimistic and therefore, he sought to 
retreat rather than face failure.  It was stated he needed 
simple routines, slightly complex situations produced 
confusion, and he was found unsuitable for service.

It was reported that in September 1985, the Board for 
Correction of Naval Records was informed by the Central 
Physical Evaluation Board that the veteran's request for a 
medical discharge from service had been denied, as he was 
physically fit upon administrative discharge from service for 
unsuitability.

There is a reference to a February 1989 report by a J. P. 
Pessoney, M.D., who stated that the only possible way to 
establish service connection for the veteran's recurrent 
bronchopneumonia infection would be to establish the initial 
occurrence in service as the beginning of a series of 
attacks.  It was opined that recurring infections did 
apparently begin in service but a causal relationship to the 
current condition could not be established.  It was stated 
that the veteran's breathing problems and infections were 
more likely related to his COPD and prolonged history of 
smoking.  It was stated that while it was possible atypical 
pneumonia or Mycoplasma pneumonia could result in long run 
COPD, the much more likely cause would be cigarette smoking.  
It was further stated that the course of Terramycin treatment 
in 1955 would have properly treated either Mycoplasma as well 
as pneumococcal pneumonia.

There is reference to private medical records from the 
Prestera Center for Mental Health, indicating that in March 
1986, a mixed personality disorder and generalized anxiety 
disorder were indicated and malingering was to be ruled out.  
A May 1991 report from a psychiatrist at the Center indicated 
a diagnosis of recurrent major depression. 

The Board reopened and remanded the veteran's claims in June 
1993 and in April 1995, they were again remanded to further 
develop the medical record.

Of record are reports of contact from July 1996 and August 
1996, that indicate the veteran's claims file was lost after 
being transferred for a medical review.  The veteran was 
informed of this and it was indicated that he had recently 
received a copy of the claims file and he was asked to 
provide copies of all records in his possession.  The veteran 
indicated that all of his medical records were with the VA 
Medical Center and he was unwilling to provide further copies 
of any records in his possession.  Although the veteran was 
uncooperative, all available records from the VA Medical 
Center were subsequently obtained and appended to the rebuilt 
claims file.  A report of contact dated in October 1996 
indicates that the veteran was unwilling to report to any 
additional VA pulmonary examinations.  The veteran had 
undergone pulmonary examinations in September 1994 and 
October 1995, but those examinations were considered 
inadequate for rating purposes.

The claims file was returned to the Board and again remanded 
in May 1997, for the purpose of obtaining additional medical 
evidence and notifying the veteran of the need to report for 
medical examinations.

Subsequently received into record from the Social Security 
Administration was a decision indicating that the veteran had 
been determined to be disabled as of October 1982.  The 
medical diagnoses supporting this finding were a somatoform 
disorder; psychogenic pain; and chronic lumbar disc syndrome.  
Much of the attached evidence pertained to the lumbar 
complaints, but there was other pertinent evidence attached 
as follows.  He underwent psychiatric evaluation in July 1983 
and at that time complained of his legs, back, and arms 
hurting and also of nervousness.  He made no complaints of 
any incidents during his service.  He was described as a poor 
historian, evasive and uncooperative.  He reportedly fell in 
a ditch injuring his back in 1961.  The diagnosis was of a 
somatization disorder, rule out atypical psychosis.  There 
was also an Axis II diagnosis of paranoid personality or 
antisocial personality.

The veteran underwent an orthopedic examination in August 
1983, again reporting back injury approximately 20 years 
earlier and making no complaints regarding his service.  The 
examiner reported that many of the veteran's complaints were 
psychological, not physical in nature, and further 
psychiatric evaluation was recommended.  An August 1983 
assessment diagnosed a chronic conversion reaction, present 
since at least 1961.  It was reported that the veteran had 
displayed a typical pattern involving strong features of both 
primary and secondary gain and the more attention focused on 
symptoms the more chronic and fixed they become.

Of record is a September 1983 evaluation of the veteran 
performed at the Prestera Center for Mental Health.  He was 
described as cooperative but poorly motivated.  All testing 
results were reportedly invalid as the veteran appeared to be 
intentionally attempting to lower his scores.  The diagnosis 
was malingering.

The veteran underwent another psychological evaluation in 
November 1983 at which time he complained primarily of 
chronic back pain resulting from back injury about 25 years 
earlier.  He was noted to be a poor historian unable to 
answer basic biographical questions.  He did report having 
pneumonia in service, but had no other complaints relating to 
service.  He gave a long history of being terminated from 
civilian employment.  His conversation was completely 
dominated by tales of inability to work.  Intelligence score 
was within the moderate range of mental retardation, but the 
examiner questioned the veteran's effort and found the 
results incomprehensible with past employment history.  It 
was felt that intelligence was probably in the low average 
area.  The diagnosis was that there was no psychiatric or 
intellectual limitations, but there was a diagnosis of 
malingering.

Later in November 1983, an analysis suggested that people 
with somatoform disorders are very frequently uncooperative, 
vague, defensive, paranoid, hostile and inconsistent.  In 
contrast to prior diagnoses of malingering, it was opined 
that the veteran was not malingering but was instead 
resisting and fighting the tests.  It was reported that this 
was a real psychiatric syndrome rising from the unconscious 
which offers primary and or secondary gain.  

On another psychological evaluation in November 1988, the 
veteran indicated he was in receipt of disability payments 
but was unsure of the nature of his disability.  He gave a 
history of being hospitalized in service for pneumonia but 
also gave a history of having fractured his skull in an 
industrial fall, and reported that "[t]hings ain't clicked 
right since then."  The veteran reported feeling depressed 
in relation to his physical ailments.  He complained of his 
inability to breath and of the pneumonia he had in service.  
He complained of having bacteria in his lungs as a result of 
his service.  He articulated no other complaints relating to 
his service.  Intelligence testing indicated a verbal IQ of 
63, performance IQ of 62 and full scale IQ of 59, which 
placed him in the lower end of the mild range of mental 
retardation.  The examiner felt the veteran had made good 
effort on all tests.  The diagnostic impression was mild 
mental retardation.  It was opined that he had apparently 
functioned at a higher intellectual level in previous years 
and the reduced intellectual functioning may be the result of 
mixed organic brain syndrome and some type of somatoform 
disorder.

Following the receipt of the above information from the 
Social Security Administration, the veteran was scheduled for 
further VA examinations.  On VA respiratory examination in 
July 1998, there was a diagnosis of chronic recurrent 
bronchitis, COPD, nicotine dependence, and exertional 
dyspnea.  On VA respiratory examination in November 1998, the 
veteran stated that he was continuing to smoke a pack a day 
as he had before service.  It was noted that the veteran had 
been diagnosed with bronchial pneumonia, organism unknown 
during service.  The veteran interpreted this to mean it was 
caused by a very unusual organism.  It was explained that 
this actually meant that no organism had been recovered to 
identify the source of infection.  It was stated that it was 
most likely viral pneumonia.  Pulmonary function tests 
indicated moderate airflow obstruction with a possible mild 
restrictive component.  X-ray study showed minimal segmental 
atelectasis in the posterior segment of the right lower lobe.  
The assessment was of COPD, moderately severe.  The examiner, 
after a review of the available records and history, opined 
that there was not a chronic disability.  Instead the veteran 
was in service for three and half months and had a single 
respiratory infection which was viral in origin.  It was 
stated that viral pneumonias are not unusual for this age 
group.  Available records did not reflect a pattern of 
recurrent pneumonias from that time forward.  It was stated 
that the current COPD would be in accordance with the 45 year 
smoking history.  The examiner further opined that it had not 
been shown that the veteran had recurrent episodes of viral 
pneumonia and it was not likely that the current COPD was 
related to the single episode of viral pneumonia.

On VA psychiatric examination in July 1998, the veteran 
reported that his lungs were his big problem and since his 
respiratory illness in service, his life had changed.  He was 
diagnosed with a major depressive disorder, recurrent, 
unspecified.  The examiner opined that it was more likely 
than not that the respiratory illness that the veteran 
suffered as a young man during his military service served as 
a risk factor in the later development of a chronic mood 
disorder.

In October 1999, the Board referred the issue of the claimed 
chronic lung disorder to a VA medical expert for an advisory 
opinion.  That opinion, dated in November 1999, addressed the 
question of whether it is as likely as not that the veteran's 
current lung disorder is related to his pneumonia in service.  
The medical expert noted that the veteran currently suffers 
from bronchiectasis and from the record that the veteran had 
a diagnosis of viral pneumonia in service in 1956, that chest 
X-ray study and clinical results were reportedly normal 9 
days following discharge from hospital, and the veteran had a 
45 year history of smoking cigarettes.  Based on this 
information, it was stated that the veteran's chronic cough 
was due to his long smoking history and not a solitary case 
of viral pneumonia.

II.  Analysis

Initially, the Board finds that the veteran's claims seeking 
service connection for a chronic lung disorder and 
psychiatric disorder are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Applying these standards to both of the current claims 
seeking service connection, the Board notes that service 
medical records do demonstrate that the veteran was treated 
for bronchopneumonia in service, and there was an assessment 
indicating a psychiatric abnormality on separation from 
service.  Thus, there is some evidence of incurrence in 
service.  There is numerous medical evidence of record 
indicating a current diagnosis of a chronic lung disorder and 
a psychiatric disorder.  Furthermore, there is at least some 
medical evidence of nexus as to both issues.  Some of this 
medical evidence of nexus is based upon the veteran's 
history, which will be discussed in more detail later.  
However, as noted above, the veteran's historical credibility 
is accepted for purposes of determining well-groundedness.  
See King.  Accordingly, the Board finds that the veteran's 
claims are plausible, as there is evidence of an injury in 
service, evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the injury in service.  Therefore, all the 
requirements of Caluza are satisfied and the claims are well-
grounded.

However, the establishment of plausible claims does not 
dispose of the issues in this case.  The Board must review 
the claims on the merits and account for the evidence which 
it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996), citing Gilbert, at 54.

Having discussed the pertinent evidence above, the Board 
notes that in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.

In addition, certain diseases, such as a psychosis, when 
manifest to a compensable degree within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

a.  Claimed Chronic Lung Disorder

Regarding the veteran's claimed lung disorder, the Board has 
carefully considered all evidence of record.  As indicated 
above, available service medical records do verify that the 
veteran was treated for an upper respiratory infection and 
diagnosed with bronchopneumonia in December 1955.  However, 
service medical records further indicate that the veteran's 
lungs were normal on separation examination.  Other evidence 
of record indicates that X-ray study was normal in January 
1956 and the veteran was found to be fit for duty in January 
1956.  A report of the Central Physical Evaluation Board 
confirmed that the veteran was physically fit upon 
administrative discharge from service for unsuitability.  
Thus, review of the service records tends to indicate that 
while the veteran was treated for a respiratory disorder in 
service, that it had resolved by separation.

The question remaining to be answered is whether the 
treatment in service represented the onset of a chronic 
disorder or otherwise was the cause of residual 
symptomatology leading to a chronic disorder.  In this 
regard, the Board notes that there is some medical evidence 
of record which does support the veteran's claim.  In 
particular, the letters submitted from Dr. McClellan 
indicated the veteran was treated for recurring viral chest 
infections from as early as 1956 throughout the 1960s.  Also 
of record is an October 1988 VA assessment, which opined that 
the veteran had chronic bronchitis and although of unknown 
etiology, it was likely secondary to viral infection.  The 
most significant pieces of evidence supporting the veteran's 
claim is a September 1989 letter from Dr. Gaziano, which 
opined that given this history of infection in service, 
recurrent infections after service, and X-ray evidence of 
changes in both lungs, that it was likely that the veteran's 
pneumonia in service had left some permanent sequelae.  More 
specifically, it was opined that it was reasonable to believe 
that the veteran's chronic pulmonary condition had its onset 
in the pneumonia in service.

This above medical evidence certainly favors the veteran's 
contentions that service connection is warranted and it has 
been carefully considered by the Board.  However, the Board 
notes that there is a significant body of evidence of record 
which tends to rebut the findings of Dr. Gaziano and the 
October 1988 VA assessment.  The Board must also take that 
evidence into consideration.  In particular, the Board notes 
that there is a substantial body of evidence showing that the 
veteran has a prolonged history of cigarette smoking.  As 
recently as November 1998, the veteran acknowledged that he 
was continuing to smoke as he had ever since before his 
service.

The Board also notes as significant evidence, the February 
1989 report of Dr. Pessoney, which opined that although the 
veteran had a history of recurrent infections, a causal 
relationship to his current condition could not be 
established, and current problems were much more likely 
related to COPD and prolonged smoking history than a 
pneumonia in service, which had apparently been properly 
treated and resolved.  The findings of Dr. Pessoney were 
similar to the findings on VA examination in November 1998, 
which opined that there was no chronic disability due to the 
pneumonia in service.  The VA examination opined that the 
current COPD was in accordance with the prolonged smoking 
history, and not likely related to the single episode of 
viral pneumonia in service.

Most significant is the November 1999 advisory opinion 
requested by the Board to resolve the differences among the 
existing medical opinions.  That opinion, by a medical 
expert, the director of a VA outpatient Pulmonary Clinic, 
clearly indicated that it was more likely than not that the 
veteran's respiratory illness was due to his long smoking 
history and not a solitary case of viral pneumonia in 
service.

In weighing and balancing the evidence regarding the 
veteran's claim, both pro and con, the Board notes that the 
findings of Dr. Pessoney, the November 1998 VA examination, 
and the November 1999 expert medical opinion all came to 
essentially the same conclusion, namely that the veteran's 
smoking was the more likely cause of his current disability, 
not a one time viral pneumonia experienced in service.  The 
Board finds the most recent expert medical opinion to be of 
great weight for the precise reason that it was rendered by a 
pulmonary expert who had the opportunity to evaluate the 
entire evidentiary record.  The Board finds that these 
medical findings are of greater weight and probative value 
than the findings of Dr. Gaziano, made several years ago, 
without review of subsequent evidence, and based primarily on 
medical history as relayed by the veteran and without 
consideration of his prolonged history of cigarette smoking.

The Board also notes that while there are numerous records 
showing treatment for respiratory complaints, both from Dr. 
McClellan, as well as from VA outpatient treatment records, 
this evidence fails to establish a nexus between the 
treatment in service and the current diagnosis.

As noted previously, the evidence of record was sufficient to 
make the veteran's claim well-grounded.  However, the Board 
further notes that the majority of the medical record, to 
include the medical opinions given greater weight by the 
Board, clearly indicated that the veteran's contentions of 
service connection were very unlikely.  It was determined, by 
a clear preponderance of the evidence, that the most likely 
cause of the veteran's claimed disorder was his cigarette 
smoking.  Accordingly, the Board finds that the preponderance 
of the medical record is against the veteran's claim.

b.  Claimed Psychiatric Disorder

The Board will now address the question of the veteran's 
claimed psychiatric disorder.  The Board also notes that on 
occasion, the veteran has been diagnosed with various 
defective personality traits and to whatever extent that the 
record indicates that the veteran may have any personality 
disorder, such a character disorder is not a disability for 
which service-connected may be granted.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1999).

The primary evidence in service that is in support of the 
veteran's claim is his separation examination, which recorded 
a psychiatric finding of "abnormal," without further 
explanation.  The veteran now contends that he began to 
experience psychiatric symptomatology after receiving a 
vaccine in service and that he was sent to a psychiatric ward 
as a result.  The veteran contends that this was the 
beginning of his current psychiatric disorder.

However, the Board finds that the veteran's contentions are 
not supported, but instead are rebutted by other evidence of 
record.  In this regard, the Board must again point out that 
the veteran was determined to be fit for service and fit for 
separation after his pneumonia was successfully treated.  
There is no evidence of record to support the veteran's 
contentions that he experienced psychiatric symptomatology 
after receiving a vaccine in service.  There is no evidence 
of record to support the veteran's contentions that he was 
locked within a psychiatric ward in service, or otherwise 
received any psychiatric diagnosis in service.  It is again 
noted that the Central Physical Evaluation Board, as 
discussed by the Board for Correction Of Naval Records, 
determined that the veteran was physically fit upon 
administrative discharge for unsuitability.

The Board finds most significant the prior discussion of 
record which noted that a January 1956 Report of Aptitude 
Board determined that the veteran was slow in learning, with 
third grade reading ability, and did not meet service 
literacy requirements.  This was the basis for the veteran 
being found unsuitable for service.  The findings of the 1956 
Report are supported by the subsequent intelligence tests 
which are of record from the 1980s and show that the veteran 
was evaluated to be of the low average range of intelligence 
or within the mild range of mental retardation.  The Board 
finds that the information within the January 1956 Report of 
Aptitude Board accounts for the "abnormal" comment on 
separation examination and rebuts the veteran's history of 
having a diagnosed psychiatric disorder in service.

Given the explanation provided within the January 1956 Report 
of Aptitude Board, the Board finds that there is simply no 
other medical evidence of record that would indicate that the 
veteran had a psychiatric diagnosis in service or within one 
year thereof.  There is a great body of evidence indicating a 
currently diagnosed psychiatric disorder, to include major 
depression, but none of the medical evidence of record 
indicates the diagnosis was present in service or within one 
year of service.

The Board next notes that the veteran has contended that 
service connection is warranted as the claimed psychiatric 
disorder is due to his chronic lung disorder.  In this 
regard, the Board notes that several examinations of record 
have made findings attributing his current psychiatric 
disorder to his chronic lung disorder.  VA examination in 
September 1994 opined that the current psychiatric disorder 
was related to service, as it had been aggravated by a 
pulmonary condition which was already service connected.  VA 
examination in September 1996, after accepting the veteran's 
history of having a psychiatric disorder in service, opined 
that his current diagnosis was a direct result of 
immunizations in service.  Similarly, VA psychiatric 
examination in July 1998, accepted the veteran's history that 
his lungs were his big problem and since his respiratory 
illness in service, his life had changed.  Again, the 
examiner opined that it was more likely than not that the 
respiratory illness that the veteran suffered as a young man 
during his military service served as a risk factor in the 
later development of a chronic mood disorder.

The Board notes, however, that all of these examination 
findings were predicated on the history provided by the 
veteran.  They were based upon contentions that the veteran 
began to experience psychiatric symptomatology immediately 
after receiving a vaccine in service or after being treated 
for pneumonia in service.  As discussed above, these 
contentions are not credible and are rebutted by other 
evidence of record.  They were further based upon the 
veteran's assertions that service connection was already in 
effect for his chronic lung disorder.  As discussed in detail 
above, such is not the case.  Service connection has never 
been in effect for a chronic lung disorder and has again been 
denied by the Board in this decision.  Therefore, secondary 
service connection for a psychiatric disorder, claimed as 
secondary to the chronic lung disorder, is not available and 
need not be considered further by the Board.

The Board also notes that the history which the veteran 
offered to the VA examiners, in 1994, 1996, and 1998, is 
further rebutted by all of the evidence which was obtained 
from the Social Security Administration.  That evidence 
contained numerous psychiatric and psychological evaluations 
of the veteran, performed during the 1980s, and it was clear 
that on all of those evaluations, the veteran's primary 
complaints were related to back injuries and other injuries 
suffered in multiple post-service industrial accidents.  To 
the extent that the veteran discussed any pneumonia in 
service or vaccines in service, the discussion was clearly 
secondary to his other physical complaints.

In conclusion, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The Board finds that all of the 
medical evidence favoring the veteran's claim was based 
predominantly on the history provided by the veteran, and 
that history has been found to be unreliable.  When a medical 
opinion relies at least partially on the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the medical conclusions as they have no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).


c.  Summary

As to all the veteran's claims, the Board is satisfied that 
the RO took all reasonable steps to properly develop the 
claims.  This claims file has been rebuilt and all known 
records have been obtained, or copies obtained, to the 
greatest extent possible.  This file has been remanded in 
1993, 1995, 1997, and an expert medical opinion requested in 
1999.  The veteran has undergone numerous medical 
examinations pursuant to the above remands.  All reasonable 
development has been completed and there is nothing further 
to be gained by any additional remand of this claims file.

To the extent that any of the original records could not be 
obtained from other sources after the original claims file 
was lost, the Board notes that the RO previously specifically 
requested that the veteran provide any such information in 
his possession and the veteran elected to not cooperate with 
the RO's request.  In this regard, the Board notes that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board therefore finds that no further action is 
warranted relative to the development of the appellant's 
claims, based upon the information currently of record.  
Hence, the Board concludes that there are no additional 
pertinent records of treatment which are not in the claims 
folder and would be available.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).

The Board has also carefully considered the contentions and 
testimony of the veteran as to all his claims.  However, 
inasmuch as the veteran is offering his own medical opinion, 
we would note that the record does not indicate that he has 
any medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, in reaching our decisions, the Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but 
we do not find the evidence is of such approximate balance as 
to warrant its application.  Accordingly, service connection 
must be denied as to all claims.



ORDER

Service connection for a chronic lung disorder is denied.

Service connection for a psychiatric disorder is denied.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 

